Citation Nr: 1109335	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a bilateral heel disorder.

3.  Entitlement to service connection for flat feet.



REPRESENTATION

Appellant represented by:	John Berry, Esquire



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.  
			
In May 2010, the Board remanded the remaining issues on appeal for additional development.  However, as expressed more fully below, the Board finds that the development requested in the Board's remand has not yet been sufficiently accomplished.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required. 


REMAND

Turning first to the issues of entitlement to service connection for a bilateral heel disorder and flat feet, in order to substantiate the claims, the Board's previous remand requested that the Veteran be afforded an examination and opinion as to whether any current bilateral heel disorder and/or flat feet had their onset during service or were related to any in-service disease, event, or injury.  In response to this request, the Veteran was provided with a VA examination in October 2010, following which the examiner concluded that it was less likely as not that the Veteran's bilateral pes planus and plantar fasciitis were related to his active service based on the lack of records documenting relevant complaints, treatment or diagnoses of these disorders during service or for some time after service.  However, such a rationale does not constitute a sufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Here, for example, the examiner did not comment on the Veteran's statements regarding the onset of his pes planus, which has been held to be the type of condition that lends itself to lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board is also obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, based on all of the foregoing, the Board finds that these claims must again be remanded so that a new examination and more complete medical opinion can be obtained with respect to the question of whether any current bilateral pes planus and heel disorders are related to the Veteran's active service.  

Turning next to the claim for service connection for a skin disorder, while the Veteran has not specifically raised any argument pertaining to secondary service connection, the Board finds this theory of service connection has been raised by the record.  The Board is obligated to address all possible theories of service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Here, the Veteran seeks service connection for "prickly heat," which he describes as "an instantaneous sensation of being wrapped in a heated blanket with a million needles," described in an April 2008 letter for example.  The Veteran has indicated on several occasions that this condition first arose during a period of extreme stress while on active duty.  In October 2010 a VA examination was conducted, and while the examiner did not find objective evidence of the medical condition, "prickly heat," which involves clogged ducts near the surface of the skin, the examiner did indicate that the Veteran "may be experiencing somatic symptoms of paresthesias accompanying episodes of anxiety related to stress."  The Board notes the Veteran is currently service-connected for a psychiatric disability.  As such, a VA examination should be afforded in order to determine whether there is any link between this disorder and his skin condition.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010). 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new appropriate VA examination before a new examiner to ascertain the nature and etiology of his bilateral pes planus and heel disorder.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, to include x-rays of the Veteran's feet, and all findings reported in detail.  

The examiner should identify all current bilateral foot and heel disorders found to be present, to include pes planus and plantar fasciitis.  

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed pes planus, plantar fasciitis, or other bilateral foot and/or heel disorder had its onset during active service or is related to any in-service disease, event, or injury.  The examiner should also specifically address the fact that the Veteran has reported a continuity of symptoms of pes planus and heel problems since his discharge from service in 1970.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Also afford the Veteran a new VA examination to ascertain the nature and etiology of his skin disorder.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disorder had its onset during service or is in any other way causally related to his active service or to his service-connected psychiatric disability.
		
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is advised that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

3.  Verify that the medical reports are complete and in full compliance with the above directives.  If a VA report is deficient in any manner or fails to provide the specific opinions requested, it must be returned to the examiner for correction.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After all of the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 


